Exhibit 23.0 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements of Buckeye Technologies Inc. of our reports dated September 5, 2007, with respect to Buckeye Technologies Inc.'s consolidated financial statements and schedule and the effectiveness of internal control over financial reporting of Buckeye Technologies Inc., included in this Annual Report (Form 10-K) for the year ended June 30, 2007: * Form S-8 No. 333-61373 pertaining to the Restricted Stock Plan * Form S-8 No. 333-61371 pertaining to the Merfin Systems 401(K) Profit Sharing Plan * Form S-8 No. 333-18559 pertaining to the 1995 Management Stock Option Plan of Buckeye Cellulose Corporation * Form S-8 No. 333-18561 pertaining to the Buckeye Cellulose Corporation Formula Plan for Non-Employee Directors * Form S-8 No. 33-18573 pertaining to the 1995 Incentive and Nonqualified Stock Option Plan for Management Employees of Buckeye Cellulose Corporation /s/ Ernst & Young LLP Memphis, Tennessee September 5, 2007
